UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1030


CLINCHFIELD COAL COMPANY,

                    Petitioner,

             v.

ELLEN YATES, o/b/o and survivor of Jerry Yates, deceased; DIRECTOR, OFFICE
OF WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                    Respondents.



On Petition for Review of an Order of the Benefits Review Board. (18-0027-BLA; 18-
0028 BLA)


Submitted: June 30, 2020                                          Decided: July 15, 2020


Before AGEE, HARRIS, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy W. Gresham, PENN, STUART & ESKRIDGE, Abingdon, Virginia, for
Petitioner. Samuel B. Petsonk, MOUNTAIN STATE JUSTICE, Beckley, West Virginia,
for Respondent Ellen Yates.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clinchfield Coal Company petitions for review of the Benefits Review Board’s

(BRB) decision and order affirming the administrative law judge’s (ALJ) awards of black

lung benefits in a miner’s claim and a survivor’s claim pursuant to 30 U.S.C. §§ 901-944

(2018). Our review of the BRB’s decision is limited to considering “whether substantial

evidence supports the factual findings of the ALJ and whether the legal conclusions of the

[BRB] and ALJ are rational and consistent with applicable law.” Westmoreland Coal

Co. v. Stallard, 876 F.3d 663, 668 (4th Cir. 2017) (internal quotation marks omitted).

“Substantial evidence is more than a mere scintilla. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Sea “B” Mining Co. v.

Addison, 831 F.3d 244, 252 (4th Cir. 2016) (internal quotation marks omitted). “To

determine whether this standard has been met, we consider whether all of the relevant

evidence has been analyzed and whether the ALJ has sufficiently explained his rationale

in crediting certain evidence.” Hobet Mining, LLC v. Epling, 783 F.3d 498, 504 (4th Cir.

2015) (internal quotation marks omitted).

       Our review of the record discloses that the BRB’s decision is based upon substantial

evidence and is without reversible error. Accordingly, we deny the petition for review for

the reasons stated by the BRB. Yates v. Clinchfield Coal Co., Nos. 18-0027 BLA; 18-0028

BLA (B.R.B. Nov. 9, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                      PETITION DENIED

                                            2